Citation Nr: 1740471	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 944	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for chronic condition causing enlarged prostate.

2.  Service connection for epididymitis of left testicle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to June 2008. 

These matters come before the Board of Veterans Appeals (Board) on appeal of March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.  During the hearing, referral to the agency of original jurisdiction (AOJ) of a claim for service connection for a neck disability was discussed.  However, the Veteran filed a new claim for service connection for a neck disability in February 2017.  Consequently, referral of this claim to the AOJ is unnecessary.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1988 to June 2008.

2.  At the October 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested the Board for a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeal withdrawals on the record at hearing, appeals withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran stated during the October 2016 Board hearing that he wished to withdraw his appeal from the denial of the claims for service connection listed on the title page.  See Board Hearing Transcript, at 2. Thus, the Veteran has validly withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


